Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         October 20, 2015
     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 MOMS FOR LABELING,                                                  No. 45761-0-II

                                Appellant,

        v.

 NO ON 522,                                                   UNPUBLISHED OPINION

                                Respondent.

       MAXA, P.J. — The parties filed a stipulated motion for dismissal of this appeal. In

addition, the parties requested that we vacate a trial order awarding $10,000 to No on 522

pursuant to RCW 4.24.525, the anti-SLAPP statute. We remand this matter to the trial court with

instructions to vacate the $10,000 award.

       Moms for Labeling filed a lawsuit against No on 522, alleging that No on 522 violated

campaign finance laws. The trial court granted No on 522’s motion to strike Moms for

Labeling’s complaint pursuant to the anti-SLAPP statute, and awarded attorney fees plus

$10,000 to No on 522. CP 216. Moms for Labeling appealed.

       On May 28, 2015, our Supreme Court held that the anti-SLAPP statute violates the right

to trial by jury under article 1, section 21 of the Washington Constitution. Davis v. Cox, 183
Wash. 2d 269, 294, 351 P.3d 862 (2015). On August 25, 2015, the parties filed a stipulated motion

for dismissal of the appeal, requesting “an order stating that the award of $10,000 is invalid

pursuant to Davis v. Cox and dismissing the case without costs to either party.” Stipulated

Motion for Dismissal at 2. A commissioner of this court lifted a previously-imposed stay and

granted the stipulated motion to dismiss with respect to the appeal of the trial court’s decision
45761-0-II


granting the motion to strike. However, the stipulated motion with respect the $10,000 award

required invalidating the trial court’s order. Therefore, the commissioner denied the motion and

referred this matter to a panel of judges for consideration.

        Because the anti-SLAPP statute is unconstitutional, it “no longer provides grounds for

any award of damages.” Akrie v. Grant, ___ Wn.2d ___, 355 P.3d 1087, 1088 (2015).

Accordingly, we vacate the $10,000 award to No on 522. Akrie, 355 P.3d at 1088.

        We reverse and remand to the trial court to vacate the $10,000 award. Because the

parties request that we not award costs to either party, no costs are awarded.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                        MAXA, P J.

We concur:




 LEE, J.




 MELNICK, J.




                                                  2